Title: To James Madison from William Pinkney, 6 June 1808
From: Pinkney, William
To: Madison, James



Dr. Sir
London. June 6th. 1808

Mr. John Lloyd Halsey, who is about to return to the U. S. and will be the Bearer of my Dispatches, proposes soon after his Arrival in America, to go to Washington, and has requested me to introduce him to you, and through you to the President, altho’ he is already, as I believe, known to both.  I do this very readily because I have understood & believe him to be a Man of Worth & Honor.  He has been in good Society here & is generally esteemed.
This Letter affords me an Opportunity of mentioning that Mr. Halsey, having meditated some commercial Expeditions to South America (as soon as the Embargo shd. be repealed or suspended) was encouraged by the Chevalier de Souza Couttenho the Portuguese Minister here, to expect a License from him, which wd. materially contribute to give Facility & Security to these Voyages, provided I wd. ask him to grant such a License.  Mr. Halsey accordingly applied to me for my Intercession, which at first I declined, principally because the Voyages were at the Moment contrary to the Embargo Law (although not intended to be prosecuted while it was in Force) and it was not desireable that I shd. do any act from which an opinion might be supposed to be deducible as to the probable Duration of that Law.  I had some Doubts, too, of the propriety of an American Minister connecting his name in any the slightest Degree with American trading Voyages to be performed under Foreign Licenses.  After some conversation, however, with Mr. de Souza, who could not be made to comprehend my Scruples, and reflecting that it might be imprudent to appear to make little account of the Disposition manifested by him to favor our Commerce (whensoever it could properly be revived) with the Southern Continent, and that it was better, moreover, to err on the Side of Kindness towards our People than to carry too far a Delicacy which stood in the Way of their Advantage, and might, after all, having nothing of Substance in it, I consented to second informally Mr. Halsey’s Application, and I suppose a License will be obtained.  I have the Honor to be, with the sincerest Respect and attachment, Dear Sir Your faithful humble Servant

Wm: Pinkney


June 9th.  P. S.  Mr. Halsey does not go so soon as was expected, but I forward this Letter notwithstanding.  My Note to Mr. de Souza and his Answer are enclosed.  I refer for News (highly interesting) to the Newspapers now sent.

